 .In the Matter of DALLAS CARTAGE COMPANYandINT'L BROTHERHOODOF TEAMSTERS, CHAUFFEURS, STABLEMEN & HELPERS OF AMERICA,LOCAL 745 IfIn the Matter Of INTERSTATE FIREPROOF STORAGE AND TRANSFERCOMPANYandINT'L BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,STABLEMEN & HELPERS, LOCAL 745 1Cases Nos. C-964 and C-968, respectively.Decided August 10, 1939Trucking, - Pick-up and Delivery Service, andWarehouse Industry-UniteAppropriate for Collective Bargaining:truck drivers, helpers, dockmen (in-cluding the "extra dockmen" on temporary work by hour but on regular call),and checkers ; truck drivers, warehousemen, andcheckers-Representatives :proof of choice : signed authorizations ; recognition by respondents-CollectiveBargaining :negotiations on uniform contract demands presented to both re-spondents conducted jointly by latter's attorneys ; objections to and criticismsof Union's demands ; illusory counterproposals ; wage-cut by unilateral actionduring negotiations on wages; respondents ordered, upon request, to bargainwith Union and if an understanding is reached embody said understandingin a signed agreement if sorequested-Discrimination:employee dischargedafter decline of business handled exclusively by him ; :complaint dismissed asto charge of -discrimination.Mr. L. N. D. Wells, Jr.,for the Board.Mr. Frank H. RawlingandMr. Sam R. Sayers,of Fort Worth,Tex., for the respondents.Mr. H. S. Thatcher,ofWashington, D. C., andMr. F. D. Scott,of Dallas, Tex., for the Union.Mr. Sidney Sugerman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASESUpon charges and amended charges duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Local Union No. 745, herein called the Union, the National'So designated In the captions of the complaints.The correct name of the Union infull is International Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers ofAmerica, Local Union No. 745.14 N. L.R.B.,No. 29.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD ,Labor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), issued itsseparate complaints dated June 7, 1938, against Dallas CartageCompany and Interstate Fireproof Storage and Transfer Company,both of Dallas, Texas, sometimes herein respectively called the re-spondentDallasand the respondentInterstateand sometimes col-lectively called the respondents, alleging that the respondentDallashad engaged in and was engaging in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act; and that the respondentInter-statehad engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and '(5) andSection 2 (6) and (7) of the Act. The complaints and notices ofhearing were duly served upon the respondents and the Union.The complaints allege in substance that between September 20,1937, and March 17, 1938, or thereabouts, the respondents refusedto bargain collectively with the Union as the duly designated repre-sentative of the employees in the respective units appropriate forsuch purpose.The complaint against the respondentDallasfur-ther alleges that on or about January 20, 1938, it discouraged mem-tbership in the Union by discharging an employee, Eddie L. Petty,and refusing him reinstatement because he had joined and assistedtheUnion.On June 21, 1938, the respondents filed their separate answerscontaining formal motions to' dismiss the respective complaints.While denying knowledge of the units appropriate for the purposesof collective bargaining, the answers concede the respondents' recog-nition of the Union as exclusive representative of all the employeesof each for such purposes, but deny that they have ever refusedto bargain collectively with the Union.They affirmatively allegea course of negotiations with a committee of the Union which theycontend was genuine bargaining, resulting in an impasse throughno fault or lack of good faith on'the part of the respondents.Theanswer of the respondentDallasfurther denies that Petty was dis-charged for his union activity and, by way of explanation, allegesthat his employment was terminated only because of a sharp de-.crease in business with the one customer whose freight exclusivelyhad been handled by Petty, and that he was not qualified for anyother position.Pursuant to notices, separate hearings in the two cases were heldat Dallas, Texas, from June 30 to July 2 and on July 5, 1938, beforeHorace A. Ruckel, the Trial Examiner duly designated by the Board.At each hearing the Board and the respondent involved were repre-sented, by counsel, and the Union by its secretary; and all partici- -DALLAS CARTAGE COMPANY,413pated.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing upon the issues wasafforded all parties at each hearing.At the hearing upon the com-plaint against the respondentInterstatethe parties to that proceed-ing stipulated and the Trial,Examiner ruled to incorporate in therecord thereof by reference certain portions of the testimony givenand offered,together with certain exhibits received and offered inevidence, in the case first heard against the respondentDallas,sub-ject; however,to all-the 'respective motions,objections,and rulingsmade and exceptions taken with respect thereto in the latter case.During the course of the hearings the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.-The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.-.On October 7 and 8, 1938,the Trial Examiner rendered his sepa-rate Intermediate Reports finding in substance that each respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and(5) and Section2 (6) and(7) of theAct, inthat each respondent had refused tobargain collectively with the Union as exclusive representative of.the employees in the respective appropriate unit;and further findingthat'the respondentDallashad engaged in and was engaging inunfair.labor- practices affecting commerce,within the meaning ofSection 8(1) and(3) and Section 2 (6) and(7) of the Act, in thatithad dischargedPetty -and refused him other employment becauseof his union activities.The - Trial Examiner recommended,there-fore, that each respondent cease and desist from its unfair laborpractices and, upon request, bargain collectively with the Union;further,that the respondentDallasoffer Petty reinstatement withback pay.'On -October 21, 1938, each respondent filed separate exceptionsto the respective Intermediate Report of the Trial Examiner.OnOctober 24,1938, the Union filed exceptions thereto, paralleled by a.similar exception of the respondentDallas,directed solely to theTrial Examiner's exclusion of dockmen from the appropriate unit-in the case against the respondentDallas.On November 21, 1938,.each respondent filed a brief in support of its exceptions.On May26,11939,'a hearing was duly held before the Board in Washington,;D.. C., the cases being consolidated thereat for the purposes of. oralargument,inwhich the respondents and the Union participatedby counsel.The Board has considered the exceptions and -briefs filed and thearguments presented.In so far as the exceptions are inconsistent 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the findings, conclusions, and order set forth below, the: Boardfinds them to be without merit.Upon the entire records in the cases, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENTSThe respondentDallas,a Texas corporation, is engaged in pick-upand delivery service on less-than-carload freight in Dallas, Texas, andits suburbs.It handles freight for 17 line-haul carriers and for-warders by rail and motor, limiting its own operations to loadingand unloading at freight depot and store door, and to truckingbetween these points.0-Of approximately 325,000 pounds, of freight handled daily by thisrespondent, about 50 per cent has either its origin or its destinationoutside the State of Texas.The interstate journey variously beginsor ends with this respondent's operation.This respondent maintains a fleet of 32 trucks -for its business. Itnormally employs upwards of 50 drivers, helpers, dockmen, andcheckers.The respondentInterstate,a Texas corporation, operates a ware-house business in Dallas, Texas, and is also engaged in local - andlong-distance truck hauling. Its gross business in 1937 amountedtomore than $120,000, of which roughly $72,000 was derived fromwarehouse operations and $48,000 from hauling.The warehousebusiness consists, in substantial but undefined part, of the handlingand storage of merchandise. shipped by manufacturers to this re-spondent's warehouse for distribution to their local customers asordered.About 90 per cent of such spot inventories by tonnage isshipped to this warehouse from outside the State of Texas.2 -Approximately $28,000 of this respondent's revenues are derivedfrom long-distance hauling, and about $20,000 from local drayage,including an indeterminate amount of pick-up and -delivery business.In its applications to the Interstate Commerce Commission for itcertificate or permit as a common carrier under the "grandfather"clause of the Motor Carrier Act, 1935,3 this respondent representedthat it had been operating as such over a territory embracing some30 States.There had been no substantial change in the -nature ofits business between the date of the filing of those applications in1936 and the date of the, hearings herein.This respondent holds2 For a discussion of the recent development of merchandise warehousing and its placeand function in the scheme and flow of commerce,seeEncyclopaedia of Social Solences,Volume xV,pp. 357-358, 415;Readings in Marketing,Fred E. Clark,pp. 499-501.a 49 Stat.551, 552; 49 U. S. C.A. 306, 309. DALLAS CARTAGE COMPANY415itself out in the applications as a non-radial hauler over irregularroutes across State lines by means of a fleet of 14 trucks and 1tractor.It normally employs about 25 drivers, helpers, warehouse-men, and checkers. .II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local Union No. 745, is a labororganiza-tion affiliated with the American Federation of Labor, admittingtomembership truck drivers, helpers,warehousemen, freighthandlers, and checkers in Dallas, Texas.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate units(a)The respondentDallasemploys truck drivers, helpers, dock-men, and checkers, besides a supervisory, business soliciting,accountcollecting, and clerical force.In addition, it employs a mechanicand a helper for truck maintenance and a watchman. The Unionseeks a unit consisting only of the actual freight handlers, truckdrivers, helpers, dockmen, and checkers. In its dealings with thisrespondent the Union negotiated on behalf of that unit.This re-spondent did not question the appropriateness of that unit nor has itsuggested any other for the purposes of collective bargaining.The Trial Examiner found that "the' dockmen are largely tem-porary employees whose numbers fluctuate widely according to thesize and nature of particular shipments," and therefore excludedthem from the unit sought.Some of the dockmen are regular employees, paid on a weeklybasis as are the other employees in that unit.Drivers and dockmenin the freight-transportation industry have traditionally combined inself-organization, just as mechanics have set themselves apart.TheBoard has in the past respected that tradition, no expressed desireor other consideration to the contrary appearing.4There are some"extra dockmen" who are regularly on hand at this respondent'splatforms for employment at an hourly rate of pay to handle largeshipments.On call as they are, the "extra dockmen" are in hireanywhere from 11/2 to 8 hours a day, 6 days a week. The uncertain,temporary character of their employment is insufficient reason of4Matter of Motor Transport CompanyandGeneral Chauffeurs,Teamsters and Helpers,Local Union No. 200,2N. L. R. B. 492. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDitself: for their exclusion from the unit. InMatter of Agwilines,Inc., doing business under the trade name of Clyde-Mallory LinesandBrotherhood of Railway and Steamship .Clerks, Freight Han-dlers,Express and Station Employees,'the Board recently observedas to "extra watchmen" similarly situated :... these men enjoy a status not unlike that of regular em-ployees.All do sufficient work to give them an interest in theconditions of employment, and we feel that they should not bedenied the advantages of collective bargaining.Our practicehas been to include in the appropriate unit extra employees whoare subject to call whenever needed . . . where the only unioninvolved asks for their inclusion.We find that the truck drivers, helpers, dockmen (including the"extra dockmen" on regular call), and checkers constitute a unitappropriate for the purposes of collective bargaining, and that saidunit insures to employees of the respondentDallasthe full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuates the policies of the Act.(b)Besides a supervisory and clerical staff, the respondentInter-stateemploys truck drivers, warehousemen, and checkers, substan-tially all of whom are used interchangeably in these positions.TheUnion seeks a unit consisting of the truck drivers, warehousemen,and checkers.In its dealings with this respondent the Union nego-tiated on behalf of that unit.This respondent did not question theappropriateness of that unit nor has it suggested any other for. thepurposes of collective bargaining.We find that the truck drivers, warehousemen, and checkers con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit insures to employees of the respondentInterstatethe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.2.Representation of the majorities in the units(a)The pay roll of the respondentDallasas at September 20,1937, when negotiations with the Union were begun, lists 80 personsof whom not more than 70 are employees in the defined unit. Onthat day, upon demand of this respondent, the Union presented tothe latter 52 signed authorizations in proof of designation of theUnion as representative of a majority in that unit.This respondent'accepted the proof as sufficient, accorded a committee of the Union5 12 N.L.R.B. 366.Also seeMatter of Williams Diamond & Company etc.andPort Watchmen,Local No. in,2 N. L. R. B. 859;Matter of Flewo Products CorporationandInternational Brotherhood of Electrical Workers, Local B-713,7N. L. R.B. 1163. DALLAS CARTAGE COMPANY417recognition, and has since conceded the Union's right to exclusiverepresentation.At the hearings Neal Hodges, business agent of theUnion, testified that he had personally witnessed each and every oneof the 52 signatures at the times they were affixed.This respondent's pay roll as at June 23, 1938, the last made upbefore the hearings, lists 52 employees in the defined unit.By thatdate 15 of the 52 employees who had designated the Union as theirrepresentative were no longer in this respondent's employ, but theremaining 37 still constituted a clear majority of the employees inthe unit.We find that on September 20, 1937, and at all times thereafterthe Union was the duly designated representative of a majority ofthe employees of the. respondentDallasin the appropriate unit and,pursuant to Section 9 (a) of the Act, was the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.(b)The pay roll of the respondentInterstateas at September 20,1937, when negotiations with the Union were begun, lists 35 personsof whom not more than 30 are employees in the defined unit. Onthat day, upon demand of this respondent, the Union presented tothe latter 18 signed authorizations in proof of designation of theUnion as representative of a majority in that unit.This respondentaccepted the proof as sufficient, accorded a committee of the Unionrecognition, and has since conceded the Union's right to exclusiverepresentation.At the hearings signatures to 3 of the 18 authoriza-tions were identified by witnesses and those to the remaining 15 wereconceded by this respondent to be genuine.This respondent's pay roll as at June 30, 1938, the last made upbefore the hearings, lists 28 persons of whom not more than 22 areemployees in the defined unit.By that date 3 of the 18 employeeswho had designated the Union as their representative were no longerin this respondent's employ, but the remaining 15 still constituteda clear majority of the employees in the unit.We find that on September 20, 1937, and at all times thereafterthe Union was the duly designated representative of a majority ofthe employees of the respondentInterstatein the appropriate unitand, pursuant to Section 9 (a) of the Act, was the exclusive repre-sentative of all the. employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.3.Therefusal tobargainOn or about August20, 1937,the Unionpresented to each of therespondents for consideration a proposed contract of stock form 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDincorporating the Union's demands.Its preambles describe theUnion as one of the two contracting parties.The substance of thedemands was as follows : (a) Recognition of the Union and a closedshop; (b)- arbitration of contested discharges and grievances; (c)maintenance of Union shop steward by the employer; (d) privilegenot to cross another picket line; (e) seniority in lay-offs; (f) 8-hourday, 6-day week, and extra pay for overtime. Provisions for wagesand rates of pay were left in blank, subject to discussion.Neither of the respondents had had previous bargaining experi-ence with labor organizations.Pondering the effect of acceptanceof the Union's demands upon the business, W. I. Ford, president ofthe respondentInterstateand himself a licensed attorney, expressedto the Union uncertainty as to his course.He shortly consulted andretained Rawlings & Sayers, Esqs., as attorneys in the matter. Know-ing. that the respondentDallashad been approached by the Unionwith a contract, Ford conferred with Walter B. Williams, presidentof that respondent, who was unfamiliar with its duties under the Actand was confused by the phrasing and scope of the Union's demands.Learning from Ford what the respondentInterstateproposed to do,and knowing that Rawlings & Sayers had effectively representedcartage concerns in this field, Williams decided to engage the samelaw firm for the purpose.Although, by arrangement of the parties at the outset, neitherFord nor Williams attended meetings between their attorneys andthe Union or directly participated in negotiations, it is well first toconsider their attitudes toward' the situation and their instructionsfrom time to time to the attorneys, before examining into the latter'sefforts.Ford testified that he had always told the respondentInter-state'semployees: "Join anything you wanted, I have no objectionsto whatever you join, but do not join anything that prevents or inter-fereswith the operation of the company, where yours and mypay roll comes from."Williams testified that the respondentDallasis an active member of the Dallas Open Shop Association, affiliatedwith the local Chamber of Commerce, "because we made our money inDallas, we try to live off of the Dallas business, and we try to upholdthe things that built up Dallas."Both respondents instructed and authorized Rawlings & Sayersalong similar lines : to meet with the Union, discuss details andnegotiate terms of a contract, and report back recommendations.The respondents reserved to themselves the right of ratification, uponthe exercise of which, by the testimony of Williams and Ford, theywould sign contracts with the Union.The attorneys' authority inthis engagement was further limited, however, by preliminary andrepeated injunctions laid upon them by both clients that a closedshop was definitely unacceptable and that the other cardinal demands DALLAS CARTAGE COMPANY419were objectionable in principle, as inapplicable to the exigencies oftheir businesses.While he did not so inform the attorneys, Williams was neverthe-less determined at all times that the respondentDallaswould neveragree to the arbitration of discharges, testifying : ". .. I naturallywouldn't do it (let the management of the company get into the con-trol of an arbitration board), because a fellow running a business,lie can't do that, can he?"The respondentInterstatewent furtherand advised the attorneys that the following demands were uncom-promisingly opposed for the reasons noted : the maintenance of ashop steward, because the increased overhead would be intolerable;the arbitration of discharges, because employees had been carefullyselected and knew their duties; changes in wages, rates of pay, orhours, because no other scale or schedule would be feasible; theprivilege of not crossing another picket line, because it would re-strict this respondent's freedom of operation.Neither of the re-spondents suggested to the attorneys what concessions they wouldmake to the Union's overtures or to what extent they might recedefrom their own positions.The first meeting of Rawlings & Sayers with the Union washeld on September.9, 1937. In a session lasting 30 to 40 minutes,the parties merely sought information, arranged for the presentationof credentials, and laid the groundwork for future discussions.OnSeptember 20, 1937, they convened again.The Union had presentFrank Cusack, Esq., an attorney.Then or at the previous meetingitwas agreed that since the contracts delivered to the respondentswere identical, as were the operations of the respondents in manyrespects all discussions should cover and pertain to both withoutdistinction.There followed for 4 to 5 hours a reading of theproposed contract, paragraph by paragraph, with interruptions forinterpretation and definition of and comment on terms and princi-ples.The respondents' attorneys insisted on designation of theirrespective employee groups as principal parties to any contract madewith the Union, the latter to act and be described therein as agentonly.To this the Union acceded. Several other minor word and.form changes were agreed upon, but in the main the demands ofsubstance were rejected.The contract was to be rewritten by Cusackand resubmitted to Rawlings & Sayers after receipt'.of the latter'sstated objections in writing.In an 8-page letter dated September 21, 1937, sent to Cusack andthe Union, the respondents' attorneys recapitulated their objections :The closed-shop feature is flatly turned down as incompatible withthe respondents' businesses; the respondents must have the choiceof their employees' 1-day rest in 7; apart from the faultiness of 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe devised technique of arbitration, the provision is an unenforceable"common law" agreement at odds with local statute governing thearbitration of labor disputes; the selection of a shop steward shallbe subject to the respondents' approval, and his activity shall beengaged in on his own time; while employees need not cross anotherpicket line, the respondents may hire men who will do so; theseniority provision is inadequate; a grievance committee interfereswith direct employer-employee relationship.Several less essentialpoints of the Union program were also touched upon. Confirmingthe respondents' recognition of the Union and their purpose fully toconsider its demands, Rawlings & Sayers pointed to the practicaldifficulties of departure from established methods controlled by com-petitive factors and regulatory bodies having jurisdiction of theirbusiness activity.By October 7, 1937, Cusack had submitted a redraft of the contractto Rawlings & Sayers embodying their points of agreement, but pre-senting substantially the same main Union demands already at issue.On or about October 20, 1937, all the attorneys and the Union com-mittee met again to discuss the modified document.The respondents'stand at this time is best illustrated from a 12-page letter datedOctober 27, 1937, which their attorneys dispatched to Cusack.Reiterating the objections levelled against the first draft, it informsthe Union, "We are advising our client that unless this closed shopfeature is eliminated in its every phase and entirety, it should not signthe contract."It objects to the contract definition of "employee,"and to an inferred limitation upon the respondents' power of dis-charge in a clause subjecting inefficient and disobedient employees"to whatever discipline the employer may deem proper and necessary."Observing that the machinery set up for arbitration, although cor-rected of its original faults, "would virtually shut down the businessof my client," and only leave the parties in the end to seek enforce-ment of an' award in the courts, Rawlings & Sayers conclude "thatthe same should not be in this contract, and we are accordingly advis-ing our client."Without criticism of the now defined duties of a shopsteward, the latter repeats that the provision is not acceptable forthe reasons first given. In the name of the public, in the interest of thefree flow of commerce, and by force of the authority of the TexasRailroad Commission, all as invoked in their letter of September21, the attorneys renew their objection to' the picket-line privilegewith'the admonition "that unless this objection is met we shall adviseour client to reject said contract."Suggesting further amplifica-tion of the new provision governing questions of seniority, objectionis taken to "company seniority" as demanded, although no indicationis given that "classification seniority," from which the former is dis-tinguished, would be acceptable.The letter notes various modifica- DALLAS CARTAGE COMPANY421Lions in the new draft made tomeet previous suggestions,but pointsout thatnew matterwas written into the document.The attorneysproceed toconsider such matter withthe same criticaleye turned-upon each and every other provision,essentialor not.Throughoutthe length of these letters muchismadeof the fact that the respond-ents' employees must conform to requirementsof insurance com-panies,the Texas Railroad Commission, and the InterstateCommerceCommission, with respectto generalfitness for their duties.Thisargument was strenuously urged at the hearing before the Board tostress the respondents' helplessness privately to contract away rightsin derogation of their duties to such authorities.Hours and over-time'provisions are picked apart as unworkable in the circumstancesof the respondents.The lettercloses on a note of warningthat "un-less you .can change your proposed contract to meet our objec-tions . . . we shall advise our client not to execute said contract."On December 15, 1937, another meeting was held, Cusack in themeantime being displaced as the Union's attorney.For thefirst timethe Union made specific wages and hours demands, asking the re-spondents how much wage increase they would be willing to pay ifunable to meet the requested scale.The conferees agreed to awaitpreparation and study of financial statements of the respondents'operations for the year closing December 31, 1937.On January 1,1938, without previous notice to or consultation with the Union, therespondentDallasput into effect a general wage-cut.On January6 the parties met, A. J. Pickett, Esq., now representing the Unionas' attorney.Rawlings & Sayers presented the Union with both fi-nancial statements, showing a decrease in the respondentDallas'business as compared with 1936, and voiced Ford's hope that the re-spondentInterstatewould not have to reduce wages. Pickett pro-tested against the wage-cut, rejecting Rawlings & Slayers' offer toopen their clients' books to the Union for inspection.Although'thediscussion did not touch upon any of the other controversial pointsof the proposed contract, Pickett threatened Union reprisal unlessan. agreement was made.The meeting broke up without result.In a few days the Union delivered-to Rawlings & - Sayers and tothe Regional Director a resolution of its membership that unless anagreement was negotiated in good faith by January _ 15; 1938, theprotection of the Act would be sought. In reply,, and for the in-formation of. the Regional Director, Rawlings & Sayers wrote onJanuary 11 a review of their dealings with the Union. and asked.wherein the respondents had failed. in their duty- under - the Act.Again reference was made to the respondents' business. figures toexplain why the Union's wages and hours demands could not be com-plied with, but no offer was made on the .part of the respondentDallas.to, restore the peremptory wage-cut. .Besides,, the letter re- 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDveals a reluctanceon the respondents' part to enter into any contractat all :". . . they (the respondents)do not feel warranted in signingany contractat this time because of the ever changing conditions andthe uncertainty of their being able to continue even under the pres-ent arrangement."On March 3, 1938,after the filing ofthe charges,the Union com-mittee met with Sayers at the Regional Office.The Union waivedits demand for a closed shop,but insistedupon restorationof wagesby the respondentDallasto theirformer leveland uponfixing hoursat the present schedule.In addition, the Union held to its otherprincipal demands, modifyingthe seniority provision, however, tooperate bywork classificationrather than by companyservice asdisapproved by the respondents.Pleadingfor an opportunity toplace the latest demands before his clients fordecision,Sayersneverthelessmade known the expected groundsof resistance.Heregarded wages and hours commitmentsfor any defined period oftime as impossible;theymustremain subjectto change by therespondents.Arbitrationwas unacceptable: it would result in cum-bersome delays,itwould beof no legaleffect; it would wrest con-trolof the respondents'businesses from management.Seniority ofany kind mustabide therespondents'wishes.On March 14,1938, still awaitingSayers' reporton his clients'reactionto the latestproposals,Howard LeBaron, theBoard's FieldExaminerin theRegion, whohad investigated the charges on fileand had beenpresent attheMarch3 conference,calledSayers onthe telephoneto arrange their nextmeeting.In that conversationSayers stated that he would bring his clients' counterproposals intothe next meeting.On March15, 1938, Rawlings&Sayers senttheUnion a 9-pageletterconcerning their clients'viewpoint,which forits evasion of anypoint of substantial agreement,may be exemplifiedby the followingexcerpts :... If an arbitrationboard is provided for . .. withgeneralpower to hear and determine all grievances,itwould effectuatea closed shopbeyond doubt.It is apparentthat the management of the Company, in re-spect to employingand dischargingits employees,as well as thehours,rates of pay,and otherconditions,would therebyreleaseits authorityto a grievance board having noknowledge of thecompany's business methods necessarily maintained to insure itsexistence.*******The courts of Texas had condemned arbitration becauseit deprives the courts of justice of jurisdiction to hear and deter- DALLAS CARTAGE COMPANY423mine issues between the citizens, and that any substituted bodyfor that of our lawfully constituted courts was against publicpolicy and unenforceable.An arbitration agreement is void, and certainly we wouldadvise our client against entering into a void contract.On theother hand, we feel that your committee would not desire acovenant in the contract which you knew to be void.*******... Our clients . . . being familiar with the length of timenecessarily consumed in an arbitration hearing, are unwilling to,sign a contract containing the arbitration feature.*******. .. The conditions imposed, which include closed shop and.the features flowing from it, steward, arbitration, and seniority,.will not permit them (the respondents) to operate such business,at a profit.*******. .. Wages cannot be increased until the revenue will warrantsame, and such condition does not exist now . . . As to the,future, they are willing to better the conditions of their em-ployees as to pay, hours, and working conditions when, in theirjudgment, conditions will permit.. .. In keeping with these rules and regulations (of the Texas:Railroad Commission), these companies will preserve the sen-iority rule as it now exists, reserving the right to exercise theirjudgment in determining the fitness and qualifications aforemen-tioned.*******... Common carriers must accept freight when offered for-shipment and must. deliver it in due course; otherwise, the fed-eral and state laws penalize them by. imposing fines and finallymay cancel their permits of operation for failure to perform.,Such an agreement as you propose (regarding picket lines),,would constitute a flagrant violation of these requirements on.,its face.Keeping the door open for "further negotiations," the respondents:,declined to execute a contract containing any items of the Union's.demands but that the schedule of hours in force January 1, 1938,,remain unchanged.On March 17, 1938, the Union hastened to respond by letter "de-.manding something besides `a :bunch of poppy coc' (sic), which as-we ' see it is all, we,have,.ever.gotten . ..As you will recall, on more,than one occasion, you have been asked if you can't sign our. proposals—190935-40-vol. 14--28 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDto give us what you can or will sign in the matter of an agreementor contract . . . we do not believe, according to your letters, thatthere is any contract which we might submit that you would attemptto do anything with except offer your objections."Rawlings &Sayers denied the accusation by letter dated March 29 in reply, andprotested, "We still have an open mind in respect to these matters,and will be glad to discuss them further at your convenience."Therein Sayers suggested that, because of a difference in theoperations of the two respondents, negotiations and discussions ontheir behalf thereafter be separated.On April 7, 1938, the group again met, LeBaron attending to offerthe good offices of the Regional Director. Sayers commenced torestateseriatimthe objections which the respondents had to theUnion's proposed contract.The Union representatives asked whetherthe objections and reasons were the same as had been theretoforeexpressed.Sayers said they were.He did not submit any counter-proposals, but maintained that the Board might best decide whetheror not the course of dealings constituted collective bargaining.TheUnion would prolong the conference no further.Two months later Rawlings & Sayers submitted to the Union,:through- J. C. Cooper of the Department of Labor Conciliation Serv-ice as intermediary, a document purporting to set forth in three para-graphs the respondents' counterproposals.The first recognizes the:Union as exclusive representative of their employees for the purposes.of collective bargaining.'The other two paragraphs are set forthin full below :IIEffective as of this date, the rates of pay, wages, hours of.employment and other conditions of employment which haveheretofore been adopted and are now in force with respect tosuch relations existing between this company and its respectiveemployees, are hereby recognized and the same shall remain infull force and effectuntil such time as the management of this.company shall conclude that it is for the best interest of the com-pany to change, modify, increase or decrease same, and in the.event themanagement of this company concludes that anychange shall be made it reserves the right to make such changes,provided that same will not be made until a conference has beenhad with the bargaining committee.Any change made shall be-come effective thereafter by notifying the employee involved oraffected by such change or modification andthe conclusion reachedby the management of this company, after consulting said bar-gaining committee, shall in all things be final. DALLAS CARTAGE COMPANYIII425The policy of this company heretofore and now has been tonormally exercise the right to select its employees or to dischargethem for cause.A continuation of this policy and right is herebyreserved in the management of this company, and in the exerciseof such right, the management will not discriminate against anyemployee because of his union or non-union affiliation, but theemployees' respective rights will be considered without regard towhether they do or do not belong to any union or other organi-zation.The business policy, management, and control of thiscompany is now and shall at all times be fully vested in the man-ager and other agents selected and appointed by it, and suchagencies may, at any time, for any reason, change, alter or modifysuch policies, in which event the action of said agencies of thiscompany shall be final. [Emphasis supplied.]The respondents contend that the foregoing declaration of theirintentions, taken with all the conferences and correspondence re-ferred to, discharged their duty of collective bargaining under theAct.In their expatiations on objections to the Union's demands andin this document the Board is asked to find that the respondents notonly bargained honestly over terms but in fact made serious counter-proposals looking toward an agreement.InGlobe Cotton Mills v. National Labor Relations Board,103 F.(2d)'91 (C: C. A. 5th, 1939), the Court said, in enforcing that partof the Board's Order G requiring the employer to bargain collectively :there is a duty . . . to enter into discussion with an openand fair mind, and a sincere purpose to. find a basis of agreementtouching wages and hours and conditions of labor, and if foundto embody it in a contract as specific as possible, which shallstand as a mutual guaranty of conduct, and as a guide for theadjustment of grievances.In that case the Board had decided as follows:Although . . . the respondent met with the Union representa-tives, received proposals, accorded such proposals ostensible con-sideration and engaged in discussions of them, an analysis of thisconduct compels the conclusion that in fact the respondent didnot recede from or alter in any material particular its positionof May 17 (that it would not'bargain). Throughout the con-ferences,' the respondent not only systematically rejected eachand every Union proposal, . . . but also persistently declined toMatter ofGlobeCottonMillsandTewtileWorkersOrganizing Committee,6 N.L.R. B.461. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake any counter-proposals.Counsel for the respondent arguesin his brief that since it expressed its views in open conferenceand since its ideas were not acceptable to the committee, it wouldhave been a vain and foolish thing to submit a formal proposalto the same effect.This argument has a surface plausibility butthe difficulty with it lies in the fact that while rejecting theUnion's proposals in open discussion the respondent not onlydid not give but in fact carefully avoided any affirmative indi-cation of possible terms upon which it would be willing to agree.It is obvious that this technique was calculated to and did makeany productive negotiations impossible.The respondent's tactics in readily participating in discussionsin which its agents carefully avoided any semblance of agreementto proposed terms and offered no suggestions for changes accept-able to them convince us that the respondent only sought to givethe appearance of obedience to the Act without ever enteringinto genuine collective bargaining.Notwithstanding that the employer believed there was no occasionfor a contract, the Court said on review, it was under a duty to joinin formulating one to which both parties could agree, fixing terms asdefinitely as possible and for such duration as might be agreeable,whether on its present basis of operations or a new one; and whilea counterproposal is not indispensable to bargaining, "still when acounterproposal is'directly asked for, it ought to be made, for theresistance in discussion may have been only strategy and not a fixedfinal intention."We turn now to consider the respondents' purpose in dealing withthe Union, as reflected in what they did. They met each and everyconsequential demand of the Union with captious criticism or bluntrefusal.The full correspondence written by their attorneys is richlyinterlarded with legalistic and sometimes specious arguments.Noconcession or modification offered by the Union to meet the respond-ents'"objections served to provide a common basis of understanding,for new grounds of criticism were offered on each occasion.On theother hand, every apparent concession made by the respondents wasretracted and dissipated on being taken seriously.Typical of thedevice employed was the respondents' treatment of the proposalsfor seniority and arbitration.At first, the respondents' only objec-tion to the seniority provision was that it was limited in applicationto the reduction of working force.The implication that the prin-ciple of such regulation was acceptable drew strength from the re-spondents' further suggestion that the provision be enlarged to coverevery phase of the employees' status.Upon revision accordingly, the DALLAS CARTAGE COMPANY427criticism turned to the fact that seniority was set up on a plant,. ratherthan a work-classification basis.The implication grew even stronger,only to collapse when at last, the criticism met, the respondents in-sisted on subordinating the right to their own power to determine allquestions of personnel as in the past.More evanescent still was thehope of arriving at an agreement on arbitration.At one stage theprovision submitted by the Union was criticized principally forindefiniteness as to the periods of time in which the machinery ofarbitration must operate.That adjusted, a common-law arbitrationbecame objectionable as cumbersome and futile, but a statutory arbi-tration under the laws of Texas governing labor disputes' wouldbe agreeable.Finally, arbitration in any form was refused as anabdication of the respondents' power of management.The testimony of Sayers reveals the device employed to obstructthe reaching of an agreement :Q.What did you have to say at this meeting about arbitration,about the management's attitude towards arbitration?******A. That under the decisions of our Supreme Court, a commonlaw arbitration agreement, such as proposed here was not-didn'tcarry any verity, it had to be enforced in a court of competentjurisdiction . . . and in as much as they would eventually have togo to the courts for an enforcement of that agreement, that Ithought it was a useless consumption of time, and would serve nogood purpose.Q. Did you offer any counter proposal, that is any machineryto take the place of the arbitration machinery?A. Yes.Q.What was that?A. That there is an arbitration statute governing labor inTexas, and that if that were followed we would have an enforce-able arbitration agreement.*******Q. You were willing then to agree to an arbitration setup suchas that outlined in the statutes of the State of Texas?A. That is right, on the assumption that it would eventually-either party would have a right to go to court to determine theirrights.I will be perfectly frank, my answer to them was alwaysthat I was opposed to substitute a board of arbitration for theconstituted courts of this country; I repeated that many timesto them.'Title 10, Articles 239-243, Civil Statutes, 1925. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Well now, Mr. Sayers, isn't it true that the award of an.arbitration board, even one set up following the state's statutescan be enforced only through the courts?A. That is why it is valid, yes sir.Q.Why then would you agree to that and not to the arbitra-tion as set up in the contract?A. The arbitration set up in the contract as I said before wasmeaningless to me under the decisions of our courts; you eventu-ally had to get in court to settle your dispute; why not cut acrossand go there in the first instance.If there were still any doubt as to the respondents' attitude towardcollective bargaining with the Union as demanded, it must be dis-pelled by a consideration of the contents of their so-called counter-proposal, which Sayers testified he had drafted in November 1937.The. document contains a wholly illusory commitment on the respond-ents' part, except that it grants recognition to the Union as exclusivebargaining agent.It promises adherence to the Act's prohibition ofany discrimination against employees for their union affiliation, andemphasizes the management's right to change at will the "businesspolicy" of tho company.Paragraph II of the "counter-proposal"limits the respondent's conception of collective bargaining to "consul-tation" with the Union whenever it decides to make any changes inexisting wages, hours, and conditions of employment, to be followedby notification to the employees of such changes.It is not enough that the respondents met and discussed with theUnion its demands. InMatter of St. Joseph Stock Yards CompanyandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 159,8the Board said :An assertion that collective bargaining constitutes no morethan discussion designed to clarify employer policy and does notinclude negotiations looking toward the adoption of a bindingagreement between employer and employees is contrary to anyrealistic view of labor relations.The development of those rela-tions had progressed too far when the Act was adopted to permitthe conclusion that the Congress intended to safeguard only thebarren right of discussion.That the respondents themselves recognized no sense of their re-sponsibility to bargain collectively is betrayed by the wage-cut actionof the respondentDallas.While the alleged process of bargainingwas going forward and the Union awaited financial statements bywhich to guide the fixing of scales, that respondent took drastic uni-lateral action without consultation with or previous notice to the very82 N. L. R. B. 39. DALLAS CARTAGECOMPANY429party with which it was presumably. dealing on that topic in goodfaith.The respondentInterstatetook no such action, wrote Sayersin one of his letters, because its business had not fallen off appreciably.It seemed not to occur to the respondents or their attorneys that itwas of the essence of collective bargaining that no rupture be createdin their dealings by forcing upon the Uniona fait accompliin amatter then under negotiation.As we regard the entire record, the conclusion is inescapable thatthe respondents neither bargained nor intended to bargain collectivelywith the Union.They shrewdly recognized the Union for what itclaimed to be and accorded it the courtesy of interviews.They lis-tened with respectful attention to the Union's demands and pretendedtoweigh and trade advantage against disadvantage, as might beexpected of persons genuinely engaged in a bargaining effort.Theyaffected some semblance of an endeavor to reach a mutual understand-ing, but on scrutinizing the verbiage to which they resorted we findthat this effort was palpably insincere.There remains but one contention of the respondentInterstateto.consider.It urges that, on or about October 7, 1937, at a meetingbetween Sayers and Cusack which Ford attended, it was agreed that.Cusack should submit a separate draft of contract to fit the peculiarconditions of the business of that respondent.Cusack was to procuredetailed information concerning its business fromW. F. Reed, anemployee of the respondentInterstatewho was a member of the Unioncommittee.As such separate draft was never submitted, it is claimed,,there no longer existed a subject matter of collective bargaining uponwhich to predicate a refusal.This argument fails, however, in the light of the admission inthat respondent's answer that it nevertheless continued to negotiatewith the Union committee upon the original demands.Moreover,,although Cusack was soon thereafter relieved of his engagementas attorney for the Union, neither the respondentInterstatenorRawlings & Sayers renewed their request for the segregation ofnegotiations untilMarch 29, 1938, when the attorneys pointed outthe existence of a difference in their clients' opierations.They wrote :"***I thought the negotiations could be carried on for bothof these companies together without any conflict.Probably I waswrong in this conclusion and it may be best for us to separate thenegotiations and discuss them one from the other. I wish you andyour committee would give some thought to this as it may behelpful."We also observe that every letter sent to the Union byRawlings & Sayers in connection with the proposed uniform contractfor the two respondents was expressly stated to be written on be-half of both of them, without mention of any distinction betweentheir respective objections. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that on September 20, 1937, and at all times thereafter,the respondents refused to bargain collectively with the Union asthe representative of all their employees in the respective appropriateunits hereinbefore described, with respect to rates of pay, wages,hours of employment, and other conditions of employment.Wealso find that by such refusal the respondents have interfered with,restrained, and coerced their respective employees in the exerciseof the rights guaranteed by Section 7 of the Act.B. The discharge of PettyEddie L. Petty had been in the employ of the respondentDallassince May 15, 1933.For a few months his job was to unload freightat the depot.After September 20, 1933, he was assigned the exclu-sive task of checking freight out of the Brown Candy & CrackerCompany, whose products the respondentDallasloaded and deliveredto the various carriers for shipment.Besides checking the freight,he generally assisted the truck driver and helper in the loading.On occasion too, especially for rush deliveries at unusual hours, hedrove that respondent's trucks, both bob-tails and 6-wheelers, fromthe garage to the platform to have ready for an early start.Hiswork was done satisfactorily and his ability was never questioned.In the course of his employment he received several wage increases.On being dismissed he was given letters of unstinted recommenda-tion by the respondentDallas.In the autumn of 1937 the Brown Candy & Cracker Company,because of a dispute in which it was engaged with the carriers,effected a change in its method of shipment, with the result thatthe volume of the respondentDallas'freight business from that cus-tomer diminished month by month from 639,000 pounds in October1937 to 272,000 pounds in January 1938, and thereafter, by May 1938,to 144,000 pounds.Petty was aware of the course of that sharp declineand in December 1937 had been told by Williams, that respondent'spresident, that expenses in handling this particular account wouldhave to be reduced.On January 19, 1938, Nelson, the general manager, notified Pettythat his employment would terminate on the next day, because of theloss of business.Petty asked Williams and Nelson on several occa-sions thereafter for other employment with the respondentDallas,claiming a right of preference based on the length of his service.Although he was promised consideration, he was not reemployed bythat respondent, notwithstanding that several new hands were laterhired from time to time for dock work and truck driving. Thecurtailed freight operations at the Brown Candy & Cracker Companyplatform continued to be handled by the truck driver and helperalone,without the services of a checker. DALLAS CARTAGE COMPANY431The _ Unioncontendsthat Petty wasdischarged and refused em-ployment by the respondentDallasbecause of his union activities.Pettywas a charter member ofthe Union, which wasorganizedJune27, 1937.He was its recording secretary.As such he signedand delivered its various resolutions and communications to therespondentDallasin the course ofthe Union's efforts at collectivebargainingwiththat respondent.For these activities and for thepurpose ofdivertingthe course of such efforts onthe Union's part,,the lattermaintains,Petty wassingled out for discriminatory treat-ment.It points tothe fact that, whilehe was not replaced at thejob he had been doing,his work wasabsorbed by men his junior inpoint of service;and thathe was refused otherwork for which heclaims to have been qualified.Disputing his qualification for anyother workavailable,the respondentDallascontendsthat it "let(Petty)go becausethe job played out," andfor no other reason.The Union's contention has no supportin therecord.The respond-entDallasisnot shownto have had any objectionwhatever to anyparticular employee'smembershipor activityin theUnion.Pettywore his unionbutton on the job withoutcomment by his superiors.He was the least militant and influential officer of theUnion in thatrespondent's employ.The respondent'sdealingswith the Union wereconducted in a manner free from any suspicion of discriminationdirected against individualmembers of the Union.We find thatby dischargingPetty therespondentDallasdid notdiscriminate in regardto hishire and tenureof employment.Theallegationsof the complaintagainst therespondentDallaswithrespect to Petty willbe dismissed.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find.that the activities of the respondents set forth in SectionIII A above, occurring in connection with the operation of therespondents described in Section I above, have a close,intimate, andsubstantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYFinding that the respondents have engaged in unfair labor prac-tices,we shall order them severally to cease and desist therefrom andto take such affirmative action as will remedy the effects thereof.We have found that on September 20, 1937,and at all times there-after the respondents refused to bargain collectively with the Unionas the exclusive representative of their employees in the respective 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate units.'Accordingly, in order to effectuate the purposesof the Act, we shall order each of the respondents to cease and desistfrom this unfair labor practice, and upon request to bargain collec-tively with the Union as such exclusive representative, in respect torates of pay, wages, hours of employment, and other conditions ofemployment.We shall further order each of the respondents to take-certain other action more particularly specified below.Upon the basis of the above findings of fact and upon the entire-record in the cases, the Board- makes the following :CONCLUSIONS OF LAW1. International Brotherhood of Teamsters, Chauffeurs,. Stablemenand Helpers of America, Local Union No. 745, is a labor organizationwithin the meaning of Section 2 (5) of the Act. ..2.The truck drivers, helpers, dockmen (including the "extra dock-men" on regular call), and checkers in the employ of the respondentDallasconstitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act,.3.The truck drivers, warehousemen, and checkers in the employ,of the respondentInterstateconstitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.4. International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local Union No. 745, was on September 20,1937, and at all times since has been, the exclusive representative ofall employees of the respondents in such respective units for thepurposes of collective bargaining; within the meaning of Section9 (a) of the Act.5.By refusing on September 20, 1937, and at all times thereafter,,to bargain collectively with International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Local Union No. 745,as the exclusive representative of all their employees in the respec-1,ive appropriate units, the respondents have each engaged in andare engaging in unfair labor practices, within the meaning of Sec-tion 8 (5) of the Act.6.By interfering with, restraining, and coercing their respectiveemployees in the exercise of the rights guaranteed in Section 7 ofthe Act, the respondents have each engaged in and are engaging inunfair labor practices, within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.8.By discharging Eddie L. Petty, the respondentDallasdid notengage in any unfair labor practice, within the meaning of Section8 (1) or (3) of the Act, as alleged in the complaint. .DALLAS CARTAGE COMPANYORDER'433.Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that,1.Dallas Cartage Company, Dallas, Texas, and its officers, agents,successors, and assigns shall cease and desist from :(a)Refusing to bargain collectively with the exclusive representa-tive of all its truck drivers, helpers, dockmen (including the "extradockmen" on regular call), and checkers, in respect to rates of pay,wages, hours of employment, and other conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties, for the purposes of collective bargaining or other mutual aid andprotection, as guaranteed by Section 7 of the Act.2.Interstate Fireproof Storage and Transfer Company, Dallas,Texas, and its officers, agents, successors, and assigns shall cease anddesist from :(a)Refusing to-bargain collectively with the exclusive represent-ative of all its truck drivers, warehousemen, and checkers, in respectto rates-of pay, wages, hours of employment, and other conditionsof employment;(b) In any other manner interfering' with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining or othermutual aid and protection, as guaranteed by Section 7 of'the Act.3.Dallas Cartage Company, Dallas, Texas, and its officers, agents,successors, and assigns shall take the following affirmative action,which the Board finds will effectuate the policies of the Act :Uponrequest,bargain collectivelywith International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, LocalUnion No. 745, as the exclusive representative of all its truck drivers,helpers, dockmen (including "extra dockmen" on regular call), andcheckers, in respect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an understanding is reachedon such matters, embody said understanding in a signed agreement,if requested to do so by International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, Local Union No. 745.4.Interstate Fireproof Storage and Transfer Company, and itsofficers, agents, successors, and assigns shall take the following af-firmative action, which the Board finds will effectuate the policies 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act : Upon request, bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Local Union No. 745, as the exclusive representative of all.its truck drivers, warehousemen, and checkers, in respect to rates ofpay, wages, hours of employment, and other conditions of employ--ment, and, if an understanding is reached on such matters, embodysaid understanding in a signed agreement if requested to do so byInternational Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local Union No. 745.5.Dallas Cartage Company and Interstate Fireproof Storage andTransfer Company, both of Dallas, Texas, and their respective of-ficers, agents, successors, and assigns shall severally take the follow-ing further affirmative action, which the Board finds will effectuate-the policies of the Act :(a)Post immediately and keep posted for a period of at least.sixty (60) consecutive days from the date of posting, throughouttheir respective warehouses, garages, and loading platforms, notices:to their respective employees that they and each of them respectivelywill cease and desist in the manner set forth in paragraphs 1 (a)and (b) and 2 (a) and (b), and will take the affirmative action set-forth in paragraphs 3 and 4 of this Order;(b)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthey and each of them have taken to comply herewith.AND ITISFURTHER ORDERED that the complaint againstDallasCartage Company, in so far as it alleges that said respondent, bydischarging Eddie L. Petty, engaged in unfair labor practices withinthe meaning of Section 8 (1) and (3) of the Act, be, and the samehereby is, dismissed..MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.